Citation Nr: 1709602	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for postoperative DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1981 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, granted service connection for bilateral knee DJD and assigned a 10 percent evaluation to each.  The RO in Baltimore, Maryland has subsequently assumed jurisdiction of this case.  The remaining claims in the February 2007 rating decision were not appealed or were subsequently abandoned by the Veteran.

In August 2012, the Veteran appeared at the Board, with his representative, for a hearing before the undersigned; a transcript of which is of record.  

This matter was remanded by the Board in August 2012 and again in October 2014 for further development.  In June 2016, the Board issued a decision denying entitlement to an initial rating in excess of 10 percent for service-connected postoperative DJD, bilaterally.  An appeal followed.  

In December 2016, the United States Court of Appeals for Veterans Claims (Court) granted the parties joint motion for remand (JMR).  Specifically, the Court set aside the June 2016 Board decision a disability rating in excess of 10 percent for his service-connected bilateral postoperative DJD, and remanded the matter to the Board for readjudication consistent with the JMR.  In doing so, the Court stated that the Board failed to adequately address the issue of whether the Veteran is entitled to separate ratings under Diagnostic Codes 5258 or 5259.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND


Regrettably, the Board finds that the claims on appeal must again be remanded to the AOJ to obtain an additional VA examination.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016).  

In Correia, the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  Specifically, the Court held that VA examinations for musculoskeletal claims must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as well as a determination as to whether a musculoskeletal disability involving joint or periarticular pathology is painful, whether or not the particular disability is evaluated under a diagnostic code predicated on range of motion measurements.  Id.  

In this case, the Veteran was most recently afforded a VA examination in December 2014.  The examination report reflects that the Veteran reported he had continued pain in his knees since his last examination in January 2013, which worsened with activity.  He reported that prolonged walking, standing, and sitting increased his pain.  He reported that he used medication to manage his pain and that he had flare-ups of pain at least once per month that impacted his function.  Physical examination revealed active range-of-motion (ROM) measurements as follows: right knee flexion to 120 degrees and extension to 0 degrees; left knee flexion to 140 degrees and extension to 0 degrees.  The examiner noted that the Veteran had pain with motion, but that the pain did not result in functional loss.  On repetitive testing, the Veteran had no additional limitation of motion in either knee, nor was there additional pain, weakness, fatigability, or incoordination in either knee.  While the examiner noted that the examination was not being conducted during a flare-up, he stated he was able to determine, based on the reports by the Veteran, that the flare-ups did not cause additional pain, weakness, or incoordination that significantly limited functional ability.  Muscle strength and stability testing was noted as normal, bilaterally.  The examiner denoted a continued diagnosis of bilateral knee DJD.  

The Board notes, however, that this examination does not meet the criteria noted in Correia.  Thus, a remand for a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected bilateral knee disabilities.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

b.  Indicate whether there is recurrent subluxation or instability of the left and/or right knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

c.  Indicate whether there is any frequent episodes of "locking," pain, and effusion in the joints due to the injuries to the cartilage of both knees.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




